DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Applicant’s Application filed May 26, 2020 is presented for examination. Claims 1-18 are pending. Claim 1 is an independent claim. This Office Action is Non-Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henniges et al. (Hereinafter “Henniges”) US Patent Application Publication No. 2019/0209725.  

Referring to claim 1, Henniges teaches an autoclavable device [sterilization container for sterilizing a surgical instrument, ab], comprising: 
a metal housing having an interior and exterior [container 100 has outer surfaces 110, inner surfaces 112 of fig. 2; 0104-0105]; an electrical conductor defining a part of a sensor or activation device [electronic sensor assembly or module 200 is mounted to front panel 102 of fig. 3; 0114-0116]; and 
an inorganic fixing material, the electrical conductor being embedded in and being affixed in the metal housing by the inorganic fixing material [0104-0110; 0140; 0497] to define an electrical feedthrough, the electrical feedthrough extending from the interior to the exterior [actuator 312 of fig. 13, 0252; 0132].

Referring to claim 2, Henniges teaches the invention substantially as claimed, wherein the inorganic fixing material is glass and/or glass ceramic [glass, 0105; 0110; 0148]. 

Referring to claim 3, Henniges teaches the invention substantially as claimed, wherein the electrical conductor extends through a portion of the inorganic fixing material and is spaced apart from an outer surface of the inorganic fixing material [conductor that extend from the module connect the buttons to the on container electrical devices, 0580] 

Referring to claim 4, Henniges teaches the invention substantially as claimed, wherein the electrical feedthrough extends to an upper surface of the inorganic fixing material [actuator 312, 0126-0128; 0252; 0498]. 

Referring to claim 5, Henniges teaches the invention substantially as claimed, wherein the electrical feedthrough extends to an outer surface of the housing [0126-0128].

Referring to claim 6, Henniges teaches the invention substantially as claimed, wherein  the part of the sensor or activation device is a proximity switch or a capacitive proximity switch [half effect sensor 3172 in proximity position, 0464; 0513]. 

Referring to claim 7, Henniges teaches the invention substantially as claimed, wherein the part of the sensor or activation device is a capacitive sensor, the electrical feedthrough embedded in the inorganic fixing material defining a capacitor of an electronic circuit of the capacitive sensor. 

Referring to claim 8, Henniges teaches the invention substantially as claimed, wherein the part of the sensor or activation device is a switch [521 of fig. 8; 0252].

Referring to claim 9, Henniges teaches the invention substantially as claimed, wherein the switch comprises a contact member made of electrically conductive material, the contacting member being configured to close the switch when actuated. 

Referring to claim 10, Henniges teaches the invention substantially as claimed, wherein the contact member is a dome arranged above the electric feedthrough [204 of fig. 3; ; 0108]. 


Referring to claim 11, Henniges teaches the invention substantially as claimed, wherein the dome is a gas-tightly sealed dome or dome having an opening for entry of water vapor [0011; 0101]. 

Referring to claim 12, Henniges teaches the invention substantially as claimed, further comprising a light source in the interior, the light source being arranged to emit light through the inorganic fixing material to the exterior [567, 568 of fig. 8; 0166; 0184]. 

Referring to claim 13, Henniges teaches the invention substantially as claimed, wherein the light source is an indicator of the sensor or activation device [0198; 0224]. 

Referring to claim 14, Henniges teaches the invention substantially as claimed, further comprising a metal ring accommodated in an opening of the metal housing, the inorganic fixing material is in the metal ring to define a compression glass feedthrough with the metal ring [230, 232, 233 of fig. 3]. 

Referring to claim 15, Henniges teaches the invention substantially as claimed, with the exception that metal ring has a coefficient of thermal expansion differing from that of the metal housing by less than 3 ppm/K. However, this feature is inherent in the system in order to control the rate of the materials with increase in temperature or constant pressure of the metal ring. 

Referring to claim 16, Henniges teaches the invention substantially as claimed, wherein the electrical conductor is a pin [1026 of fig. 12A; 0234]. 

Referring to claim 17, Henniges teaches the invention substantially as claimed, further comprising a plurality of the electrical conductors embedded in and affixed in the metal housing by the inorganic fixing material to define a plurality of electrical feedthroughs [0104-0110; 0140; 0497].

Referring to claim 18, Henniges teaches the invention substantially as claimed, wherein the device configured and adapted for a use selected from a group consisting of a medical drill, a dental drill, a medical saw, a medical file, a medical lighting device, a diagnostic light, a surgical light, a dental curing device, a device for excitation and/or evaluation of fluorescence, an electrosurgical device, an electrical coagulation device, a laser scalpel, a smart watch, and a fitness tracker [sterilization container for sterilizing surgical instrument, ab]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUY N PARDO/Primary Examiner, Art Unit 2691